HUDSON HIGHLAND GROUP EXECUTIVE EMPLOYMENT AGREEMENT

        This employment agreement (the “Agreement”) is made effective as of
March 23, 2007 by and between Hudson Highland Group, Inc. (the “Company”) and
David Reynolds (the “Executive”).

        WHEREAS, the Company wishes to continue to employ the Executive and the
Executive wishes to continue to be employed in accordance with the terms and
conditions set forth below.

        NOW, THEREFORE, in consideration of the conditions and mutual covenants
contained in this Agreement, the parties agree as follows:

        1.     Employment. The Company will employ the Executive and the
Executive accepts employment as Vice President, Corporate Controller. The
Executive will perform duties normally associated with such position and/or
other duties as may be assigned from time to time during the Term as defined in
Section 2 below. The Executive shall perform such duties in a manner consistent
with applicable laws and regulations and any code of ethics, compliance manual,
employee handbook or other policies and procedures adopted by the Company from
time to time and subject to any written directives issued by the Company from
time to time. The Executive must acknowledge receipt of the Company’s Ethics
Policy and confirm that the Executive will comply with the Policy. Failure to
confirm compliance annually with the Company’s Ethics Policy will justify
termination for cause unless, at the sole discretion of the Board,
non-compliance is deemed non-material.

        2.    Term of Employment. The Executive’s employment under this
Agreement will commence on March 23, 2007 (the “Commencement Date”) and will
continue for a period of one (1) year thereafter, subject to earlier termination
as provided in Section 7 (the “Term”). This Agreement and the Term will be
automatically renewed and extended for periods of one (1) year unless the
Company or the Executive provides written notice no less than thirty (30) days
prior to the expiration of the then-current Term of its or the Executive’s
desire not to renew this Agreement.

        3.    Scope of Responsibilities and Duties. The Executive agrees to
devote the Executive’s full business time, attention, efforts and energies in
performance of the Executive’s duties and responsibilities hereunder. While
employed by the Company, the Executive may not engage in any employment other
than for the Company, in any conflicting business activities, or have any
financial interest, directly or indirectly, in any business competing with the
Company or otherwise engaged in the business of the Company or its affiliates.
The foregoing does not prevent the Executive from passively investing in
publicly traded securities; provided such investments do not require services on
the part of the Executive which would in any way impair the performance of the
Executive’s duties pursuant to this Agreement.

        4.    Compensation and Benefits. The Company will provide the Executive
with the following compensation and benefits during the Term:

          (a)     The Company will pay the Executive a salary of $225,000 on an
annualized basis, payable in accordance with the payroll practices of the
Company in effect from time to time, and less such taxes and other deductions
required by applicable law or authorized by the Executive (the “Base Salary”).


--------------------------------------------------------------------------------

          (b)     The Executive will be entitled to accrue paid vacation at the
rate of the greater of (i) four (4) weeks per year plus four (4) personal days,
or (ii) the vacation allowance as provided under the Company’s vacation plan
that applies to similarly situated employees working at the office location at
which the Executive is based. In addition, the Company will provide the
Executive with other benefits of employment offered, from time to time to
similarly situated employees at the office location at which the Executive is
based.


          (c)     The Executive will receive an annual bonus as provided under
the Company’s Senior Management Bonus Plan as is in effect from time to time.
The Executive’s target bonus shall be 40 percent of base salary. Target bonuses
are evaluated each year by management and the Compensation Committee and are
subject to change.


        5.    Additional Agreements. This Agreement and the Executive’s
employment hereunder is contingent upon the Executive’s simultaneous execution
of the Confidentiality, Non-Solicitation and Work Product Assignment Agreement
and Mutual Agreement to Arbitrate Claims, which is attached as Attachment A and
forms a part of this Agreement.

        6.    Representations and Warranties. The Executive represents and
warrants as follows:

          (a)     All information, oral and written (including, but not limited
to information contained on the Executive’s resume), provided by the Executive
during the recruiting and employment process is accurate and true to the best of
the Executive’s knowledge, and such information does not include any misleading
or untrue statement or omit to state any fact necessary to make the information
provided not misleading.


          (b)     The Executive has never been the subject of any investigation
or subject to any disciplinary action by any governmental agency, industry
self-regulatory body or other employer.


          (c)     The execution, delivery and performance of this Agreement by
the Executive and the Executive’s employment hereunder are not in violation of:


          (i)     the terms, including any non-competition, non-disclosure,
non-solicitation or confidentiality provisions, of any written or oral
agreement, arrangement or understanding to which the Executive is a party or by
which the Executive is bound; or


          (ii)     any United States federal or state statute, rule, regulation,
or other law, or any judgment, decree or order applicable or binding upon the
Executive.


        7.    Termination. This Agreement and the Executive’s employment may be
terminated prior to the expiration of the Term as follows:

2

--------------------------------------------------------------------------------

          (a)    Death. If the Executive dies during the Term, this Agreement
shall automatically terminate and the Company shall have no further obligation
to the Executive or the Executive’s estate, except to pay the Executive’s estate
that portion of the Base Salary earned through the date on which the Executive’s
death occurs.


          (b)    Disability. If the Executive is unable to perform the
Executive’s essential job duties and responsibilities due to mental or physical
disability for a total of twelve (12) weeks, whether consecutive or not, during
any rolling twelve (12) month period, the Company may terminate the Executive’s
employment and this Agreement upon five (5) days’ written notice to the
Executive. For purposes of this Agreement, the Executive will be considered
disabled when the Company, with the advice of a qualified physician, determines
that the Executive is physically or mentally incapable (excluding infrequent and
temporary absences due to ordinary illness) of performing the Executive’s
essential job duties. The Executive shall cooperate with the Company in
obtaining the advice of a qualified physician regarding the Executive’s
condition. In the event of termination pursuant to this Section 7(b), the
Company will be relieved of all obligations under this Agreement, provided that
the Company will pay to the Executive that portion of the Base Salary under
Section 4(a) which has been earned through the date on which such termination
occurs.


          (c)    Discharge without Cause. The Company may terminate the
Executive and this Agreement at any time during the Term for any reason, without
Cause (as defined in Section 7(e) below) upon thirty (30) days’ written notice
to the Executive. If the Company gives notice of non renewal of employment
within the 30 day period as provided in Section 2, it will be treated as a
termination without cause. Upon such termination, the Company will have no
further liability to the Executive other than to provide the Executive with
(i) that portion of the Base Salary under Section 4(a) earned through the date
of the termination, (ii) severance pay in an amount equal to the Executive’s
then-current Base Salary, less applicable deductions, for a period of twelve
(12) months following such termination (the “Severance Period”), and (iii) the
Company’s portion of the premium for continued coverage under the Company’s
group health and dental insurance plan during the Severance Period, provided the
Executive applies and remains eligible for such continuation coverage under
applicable law, and provided further that the Executive authorizes the Company
to deduct the Executive’s portion of such premiums from the severance payments.
It is understood that the period the Company makes such payments will run
concurrently with the period of continuation coverage for which the Executive
may be eligible under applicable law. The Executive’s receipt of the severance
payments and premium payments by the Company set forth in this paragraph (7) are
conditioned upon the Executive executing a comprehensive release and waiver
agreement and covenant not to sue as provided by the Company at the time of
termination. Severance payments will be made in equal installments on dates
corresponding with the Company’s regular pay dates during the Severance Period.


          (d)    Termination for Cause. The Company may terminate the
Executive’s employment and this Agreement at any time during the Term for Cause
as defined below. In such case, this Agreement and the Executive’s employment
shall terminate immediately and the Company shall have no further obligation to
the Executive, except that the Company shall pay to the Executive that portion
of the Base Salary under Section 4(a) earned through the date on which such
termination occurs.


3

--------------------------------------------------------------------------------

          (e)    Definition of Cause. For purposes of this Agreement, Cause
shall be defined as:


          (i)     the willful or negligent failure of the Executive to perform
the Executive’s duties and obligations in any material respect (other than any
failure resulting from Executive’s disability), which failure is not cured
within fifteen (15) days after receipt of written notice thereof, provided that
there shall be no obligation to provide any additional written notice if the
Executive’s failure to perform is repeated and the Executive has previously
received one (1) or more written notices;


          (ii)     acts of dishonesty or willful misconduct by the Executive
with respect to the Company;


          (iii)     conviction of a felony or violation of any law involving
moral turpitude, dishonesty, disloyalty or fraud, or a pleading of guilty or
nolo contendere to such charge;


          (iv)     repeated refusal to perform the reasonable and legal
instructions of the Executive’s supervisors; or


          (v)     any material breach of this Agreement or Attachment A; or


          (vi)     failure to confirm compliance with the Company’s Ethics
Policy after 10 days’ written notice requesting confirmation.


          (f)    Resignation. The Executive may voluntarily resign from
employment at any time during the Term upon 3 months’ written notice and in
compliance with the provisions of Attachment A. In such event, the Company shall
be relieved of all its obligations under this Agreement, except that the Company
shall pay to the Executive that portion of the Base Salary under Section 4(a)
earned through the date on which such resignation is effective.


          (g)     The Executive remains obligated to comply with the Executive’s
obligations and duties pursuant to Attachment A despite the termination of this
Agreement and the Executive’s employment for any reason.


          (h)     During employment and after the termination of this Agreement
and the Executive’s employment for any reason, the Executive agrees to cooperate
fully with and at the request of the Company in the defense or prosecution of
any legal matter or claim in which the Company, any of its affiliates, or any of
their past or present employees, agents, officers, directors, attorneys,
successors or assigns, may be or become involved and which arises or arose
during the Executive’s employment. The Executive will be reimbursed for any
reasonable out-of-pocket expenses incurred thereby.


4

--------------------------------------------------------------------------------

          (i)     During and after the termination of this Agreement and the
Executive’s employment for any reason, the Executive agrees that, except as may
be required by the lawful order of a court or agency of competent jurisdiction,
he will not take any action or make any statement or disclosure, written or
oral, that is intended or reasonably likely to disparage the Company or any of
its affiliates, or any of their past or present employees, officers or
directors.


        8.    Change in Control. Notwithstanding any other provisions of this
Agreement to the contrary:

          (a)    Employment Period. If a Change in Control (as defined below)
occurs when the Executive is employed by the Company, the Company will continue
thereafter to employ the Executive during the period commencing on the date of a
Change in Control and ending on the first anniversary of such date (the
“Employment Period”) and thereafter in accordance with Section 2 of this
Agreement, and the Executive will remain in the employ of the Company in
accordance with and subject to the terms and provisions of this Agreement.


          (b)    Covered Termination. If there is any termination of the
Executive’s employment during the Employment Period (subject to Section 8(e)) by
the Executive for Good Reason (as defined below), or by the Company other than
by reason of (i) death pursuant to Section 7(a), (ii) disability pursuant to
Section 7(b), or (iii) Cause (a “Covered Termination”), then the Executive shall
be entitled to receive, and the Company shall promptly pay, that portion of the
base salary under Section 4(a) earned through the date of the termination and,
in lieu of further base salary for periods following such termination, as
liquidated damages and additional severance pay, the Termination Payment
pursuant to Section 8(c).


          (c)    Termination Payment.


          (i)     The “Termination Payment” shall be an amount equal to (A) the
Executive’s annual base salary immediately prior to the termination of the
Executive’s employment plus (B) the Executive’s target annual bonus under the
Company’s Senior Management Bonus Plan for the year in which the termination of
the Executive’s employment occurs. The Termination Payment shall be paid to the
Executive in cash equivalent ten (10) business days after the date of the
executive’s termination of employment with the Company. Such lump sum payment
shall not be reduced by any present value or similar factor, and the Executive
shall not be required to mitigate the amount of the Termination Payment by
securing other employment or otherwise, nor will such Termination Payment be
reduced by reason of the Executive securing other employment or for any other
reason. The Termination Payment shall be in lieu of, and acceptance by the
Executive of the Termination Payment shall constitute the Executive’s release of
any rights of the Executive to, any other cash severance payments under any
Company severance policy, practice or agreement.


5

--------------------------------------------------------------------------------

          (ii)     Notwithstanding any other provision of this Agreement, if any
portion of the Termination Payment or any other payment under this Agreement, or
under any other agreement with or plan of the Company (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment” as defined in
Section 280G (or any successor provision) of the Internal Revenue Code of 1986,
including any amendments thereto or any successor tax codes thereof (the
“Code”), then the Company shall pay the Executive an additional amount (the
“Gross-Up Payment”) such that the net amount retained by the Executive after
deduction of any excise tax imposed under Section 4999 (or any successor
provision) of the Code and any interest charges or penalties in respect of the
imposition of such excise tax (collectively, the “Excise Tax”) (but not any
federal, state or local income tax, or employment tax) on the Total Payments,
and any federal, state and local income tax, employment tax, and excise tax upon
the payment provided for by this Section 9(c)(ii), shall be equal to the Total
Payments. For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay federal income tax and employment taxes at the
highest marginal rate of federal income and employment taxation in the calendar
year in which the Gross-Up Payment is to be made and state and local income
taxes at the highest marginal rate of taxation in the state and locality of the
Executive’s domicile for income tax purposes on the date the Gross-Up Payment is
made, net of the maximum reduction in federal income taxes that may be obtained
from the deduction of such state and local taxes. Notwithstanding the foregoing,
if it shall be determined that the Executive is entitled to a Gross-Up Payment,
but that the Total Payments would not be subject to the Excise Tax if the Total
Payments were reduced by an amount that is less than 10% of the Total Payments
that would be treated as “parachute payments” under Section 280G (or any
successor provision) of the Code, then the amounts payable to the Executive
under this Agreement shall be reduced (but not below zero) to the maximum amount
that could be paid to the Executive without giving rise to the Excise Tax (the
“Safe Harbor Cap”), and no Gross-Up Payment shall be made to the Executive. For
purposes of reducing the Total Payments to the Safe Harbor Cap, only amounts
payable under this Agreement (and no other Total Payments) shall be reduced. If
the reduction of the amounts payable hereunder would not result in a reduction
of the Total Payments to the Safe Harbor Cap, no amounts payable under this
Agreement shall be reduced pursuant to this provision.


          (iii)     For purposes of this Agreement, the terms “excess parachute
payment” and “parachute payments” shall have the meanings assigned to them in
Section 280G (or any successor provision) of the Code and such “parachute
payments” shall be valued as provided therein. Present value for purposes of
this Agreement shall be calculated in accordance with Section 1274(b)(2) (or any
successor provision) of the Code. Promptly following a Covered Termination or
notice by the Company to the Executive of its belief that there is a payment or
benefit due the Executive which will result in an “excess parachute payment” as
defined in Section 280G of the Code (or any successor provision), the Executive
and the Company, at the Company’s expense, shall obtain the opinion (which need
not be unqualified) of nationally recognized tax counsel (“National Tax
Counsel”) selected by the Company’s independent auditors and reasonably
acceptable to the Executive (which may be regular outside counsel to the
Company), which opinion sets forth (A) the amount of the Base Period Income, (B)
the amount and present value of Total Payments, (C) the amount and present value
of any excess parachute payments, and (D) the amount of any Gross-Up Payment or
the reduction of any Total Payments to the Safe Harbor Cap, as the case may be.
As used in this Agreement, the term “Base Period Income” means an amount equal
to the Executive’s “annualized includable compensation for the base period” as
defined in Section 280G(d)(1) (or any successor provision) of the Code. For
purposes of such opinion, the value of any noncash benefits or any deferred
payment or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Section 280G(d)(3) and (4) (or any successor
provisions) of the Code, which determination shall be evidenced in a certificate
of such auditors addressed to the Company and the Executive. The opinion of
National Tax Counsel shall be addressed to the Company and the Executive and
shall be binding upon the Company and the Executive. If such National Tax
Counsel so requests in connection with the opinion required by this
Section 8(c)(iii), the Executive and the Company shall obtain, at the Company’s
expense, and the National Tax Counsel may rely on, the advice of a firm of
recognized executive compensation consultants as to the reasonableness of any
item of compensation to be received by the Executive solely with respect to its
status under Section 280G of the Code and the regulations thereunder. Within
five (5) days after the National Tax Counsel’s opinion is received by the
Company and the Executive, the Company shall pay (or cause to be paid) or
distribute (or cause to be distributed) to or for the benefit of the Executive
such amounts as are then due to the Executive under this Agreement.


6

--------------------------------------------------------------------------------

          (iv)     In the event that upon any audit by the Internal Revenue
Service, or by a state or local taxing authority, of the Total Payments or
Gross-Up Payment, a change is finally determined to be required in the amount of
taxes paid by the Executive, appropriate adjustments shall be made under this
Agreement such that the net amount which is payable to the Executive after
taking into account the provisions of Section 4999 (or any successor provision)
of the Code shall reflect the intent of the parties as expressed in this
Section 8(c), in the manner determined by the National Tax Counsel.


          (v)     The Company agrees to bear all costs associated with, and to
indemnify and hold harmless, the National Tax Counsel of and from any and all
claims, damages, and expenses resulting from or relating to its determinations
pursuant to this Section 8(c), except for claims, damages or expenses resulting
from the gross negligence or willful misconduct of such firm.


          (d)    Additional Benefits. If there is a Covered Termination and the
Executive is entitled to the Termination Payment, then (i) until the earlier of
the end of the Employment Period or such time as the Executive has obtained new
employment and is covered by benefits which in the aggregate are at least equal
in value to the following benefits, the Executive shall continue to be covered,
at the expense of the Company, by the same or equivalent health and dental
coverage as the Executive was covered by immediately prior to the termination of
the Executive’s employment and (ii) the Company shall bear up to $15,000 in the
aggregate of fees and expenses of consultants and/or legal or accounting
advisors engaged by the Executive to advise the Executive as to matters relating
to the computation of benefits due and payable under Section 8(c).


7

--------------------------------------------------------------------------------

          (e)    Anticipatory Termination. Anything in this Agreement to the
contrary notwithstanding, if a Change in Control occurs and if the Executive’s
employment with the Company is terminated (other than a termination due to the
Executive’s death or as a result of the Executive’s disability) during the
period of 180 days prior to the date on which the Change in Control occurs, and
if it is reasonably demonstrated by the Executive that such termination of
employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise arose in
connection with or in anticipation of a Change in Control, then for all purposes
of this Section 8 such termination of employment shall be deemed a “Covered
Termination” and the “Employment Period” shall be deemed to have begun on the
date of such termination.


          (f)    Expenses and Interest. If, after a Change in Control of the
Company, (i) a dispute arises with respect to the enforcement of the Executive’s
rights under this Agreement or (ii) any legal or arbitration proceeding shall be
brought to enforce or interpret any provision contained herein or to recover
damages for breach hereof, in either case so long as the Executive is not acting
in bad faith, then the Company shall reimburse the Executive for any reasonable
attorneys’ fees and necessary costs and disbursements incurred as a result of
the dispute, legal or arbitration proceeding (“Expenses”), and prejudgment
interest on any money judgment or arbitration award obtained by the Executive
calculated at the rate of interest announced by The Bank of New York, from time
to time at its prime or base lending rate from the date that payments to him or
her should have been made under this Agreement. Within ten days after the
Executive’s written request therefor, the Company shall pay to the Executive, or
such other person or entity as the Executive may designate in writing to the
Company, the Executive’s reasonable Expenses in advance of the final disposition
or conclusion of any such dispute, legal or arbitration proceeding.






8

--------------------------------------------------------------------------------

          (g)    Definition of Change in Control. For purposes hereof, a “Change
in Control” shall be deemed to occur on the first to occur of any one of the
following events: (a) the consummation of a consolidation, merger, share
exchange or reorganization involving the Company, unless such consolidation,
merger, share exchange or reorganization is a “Non-Control Transaction” (as
defined below); (b) the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all, or substantially all, of the assets of the
Company (in one transaction or a series of related transactions within any
period of 24 consecutive months), other than a sale or disposition by the
Company of all, or substantially all, of the Company’s assets to an entity at
least 75% of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale; (c) any person
(as such term is used in Section 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (other than (1) the Company, (2)
any subsidiary of the Company, (3) a trustee or other fiduciary holding
securities under any employee benefit plan (or any trust forming a part thereof)
maintained by the Company or any subsidiary or (4) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock in the Company) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company after the date hereof pursuant to express authorization by the
Board that refers to this exception) representing more than 20% of the then
outstanding shares of Common Stock or the combined voting power of the Company’s
then outstanding voting securities; or (d) the following individuals cease for
any reason to constitute a majority of the number of directors then serving:
individuals who, as of the date hereof, constitute the entire Board of Directors
of the Company (the “Board”) and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest) whose appointment or election by the Board or nomination for
election by the Company’s stockholders was approved or recommended by a vote of
at least two-thirds of the directors then still in office who either were
directors on the date hereof or whose appointment, election or nomination for
election was previously so approved or recommended. Notwithstanding the
foregoing, no “Change in Control” shall be deemed to have occurred if there is
consummated any transaction or series of integrated transactions immediately
following which the record holders of the Common Stock immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity that owns all or substantially all of the
assets or voting securities of the Company immediately following such
transaction or series of transactions. A “Non-Control Transaction” shall mean a
consolidation, merger, share exchange or reorganization of the Company where (a)
the stockholders of the Company immediately before such consolidation, merger,
share exchange or reorganization beneficially own, directly or indirectly, more
than 50% of the then outstanding shares of common stock and the combined voting
power of the outstanding voting securities of the corporation resulting from
such consolidation, merger, share exchange or reorganization (the “Surviving
Corporation”); (b) the individuals who were members of the Board immediately
prior to the execution of the agreement providing for such consolidation,
merger, share exchange or reorganization constitute at least 50% of the members
of the board of directors of the Surviving Corporation; and (c) no person (other
than (1) the Company, (2) any subsidiary of the Company or (3) any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Corporation or any subsidiary) is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company after the date hereof pursuant to express authorization by the
Board that refers to this exception) representing more than 20% of the then
outstanding shares of the common stock of the Surviving Corporation or the
combined voting power of the Surviving Corporation’s then outstanding voting
securities.


9

--------------------------------------------------------------------------------

          (h)    Good Reason. The Executive shall have “Good Reason” for
termination of employment in connection with a Change in Control of the Company
in the event of:


          (i)     any breach of this Agreement by the Company, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith that
the Company remedies promptly after receipt of notice thereof given by the
Executive;


          (ii)     any reduction in the Executive’s base salary, percentage of
base salary available as incentive compensation or bonus opportunity or
benefits, in each case relative to those most favorable to the Executive in
effect at any time during the 180-day period prior to the Change in Control;


          (iii)     the removal of the Executive from, or any failure to reelect
or reappoint the Executive to, any of the positions held with the Company on the
date of the Change in Control or any other positions with the Company to which
the Executive shall thereafter be elected, appointed or assigned, except in the
event that such removal or failure to reelect or reappoint relates to the
termination by the Company of the Executive’s employment for Cause or by reason
of disability pursuant to Section 7(b);


          (iv)     a good faith determination by the Executive that there has
been a material adverse change, without the Executive’s written consent, in the
Executive’s working conditions or status with the Company relative to the most
favorable working conditions or status in effect during the 180-day period prior
to the Change in Control, including but not limited to (A) a significant change
in the nature or scope of the Executive’s authority, powers, functions, duties
or responsibilities, or (B) a significant reduction in the level of support
services, staff, secretarial and other assistance, office space and
accoutrements, but in each case excluding for this purpose an isolated,
insubstantial and inadvertent event not occurring in bad faith that the Company
remedies within ten (10) days after receipt of notice thereof given by the
Executive;


          (v)     the relocation of the Executive’s principal place of
employment to a location more than 50 miles from the Executive’s principal place
of employment on the date 180 days prior to the Change in Control; or


          (vi)     the Company requires the Executive to travel on Company
business 20% in excess of the average number of days per month the Executive was
required to travel during the 180-day period prior to the Change in Control.


        9.    Severability. Whenever possible, each portion, provision or
section of this Agreement will be interpreted in such a way as to be effective
and valid under applicable law, but if any portion, provision or section of this
Agreement is held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability will not affect any other portions,
provisions or sections. Rather, this Agreement will be reformed, construed and
enforced as if such invalid, illegal or unenforceable portion, provision or
section had never been contained herein.

10

--------------------------------------------------------------------------------

        10.    Complete Agreement. This Agreement, including Attachment A,
contains the complete agreement and understanding between the parties and
supersedes and preempts any prior understanding, agreement or representation by
or between the parties, written or oral.

        11.    Additional Rights and Causes of Action. This Agreement, including
Attachment A, is in addition to and does not in any way waive or detract from
any rights or causes of action the Company may have relating to Confidential
Information or other protectable information or interests under statutory or
common law or under any other agreement.

        12.    Governing Law. Notwithstanding principles of conflicts of law of
any jurisdiction to the contrary, all terms and provisions to this Agreement are
to be construed and governed by the laws of the State of New York without regard
to the laws of any other jurisdiction in which the Executive resides or performs
any duties hereunder or where any violation of this Agreement occurs.

        13.    Successors and Assigns. This Agreement will inure to the benefit
of and be enforceable by the Company and its successors and assigns. The
Executive may not assign the Executive’s rights or delegate the Executive’s
obligations hereunder.

        14.    Waivers. The waiver by either the Executive or the Company of a
breach by the other party of any provision of this Agreement shall not operate
or be construed as a waiver of any subsequent breach by the breaching party.

        THE COMPANY AND THE EXECUTIVE ACKNOWLEDGE THAT (A) EACH HAS CAREFULLY
READ THIS AGREEMENT, (B) EACH UNDERSTANDS ITS TERMS, (C) ALL UNDERSTANDINGS AND
AGREEMENTS BETWEEN THE COMPANY AND THE EXECUTIVE RELATING TO THE SUBJECTS
COVERED IN THE AGREEMENT ARE CONTAINED IN IT, AND (D) EACH HAS ENTERED INTO THIS
AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY
THE OTHER, OTHER THAN THOSE CONTAINED IN THIS AGREEMENT ITSELF.





11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

David Reynolds Hudson Highland Group, Inc.
/s/ David S. Reynolds By:  /s/ Margaretta Noonan Signature of Executive
          Signature of Authorized Representative
David S. Reynolds Its:  EVP & CAO Print Name           Title of Representative
March 23, 2007 March 27, 2007 Date Date











12